DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “domain name system” , “access gateway” and “co-located external gateway” in claims 11-13 and further incorporated into dependent claims 14-20
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-7, 11-12, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuroda et al., US 2019/0007984 A1 (hereafter referred to as Kuroda) in view of Hesham Soliman et al., WO 2019/180102 A1 (hereafter referred to Soliman).
Regarding claim 11, Kuroda taught a wireless communication network to serve User Equipment (UE) over an access gateway and a co-located external gateway (p. 28, “A communication system shown in FIG. 1 includes an SGW-U (a user plane SGW) 12, a PGW-U (a user plane PGW) 14, an SGW-U 22, a PGW-U 24, an SGW-C (a control plane SGW) 30, a PGW-C (control plane PGW) 40, a PGW-C 41, an MME 44, an eNB 48, and a UE 50.” “The SGW-U and the PGW-U may also be expressed as co-located.”), the wireless communication network comprising: 
a Domain Name System (DNS) configured to receive a request from a Gateway Control Plane (GW CP) that has an Access Point Identifier (AP ID) for an access point that is wirelessly serving the UE (p. 29, “A control apparatus having functions of the MME 44 and the SGW-C 30 may be used as a single apparatus for the control plane.” And p. 32, “When the MME 44 selects an SGW-C and selects a PGW-C, it inquires of a DNS holding their identification information or address information (a DNS query).”), 
convert the AP ID into an Access Gateway Identifier (AGW ID) that comprises a location identifier (p. 32, “In this process, the MME 44 can also acquire information indicating that the SGW-U and the PGW-U are co-located in addition to the information on the SGW-C and the PGW-C acquired from the DNS.”), select an External Gateway Identifier (EGW ID) that also comprises the location identifier (p. 32, “Specifically, in an extended DNS procedure, a PGW-C is selected while taking a TAI (Tracking Area Identity) into consideration. For example, when a PGW-C is found by using a combination of an APN (Access Point Name) and a TAI, the SGW-U and the PGW-U can be co-located.), and 
transfer a response that has the AGW ID and the EGW ID to the GW CP (p. 35, “… [T]he SGW-C 30 selected in the MME 44 is separated from the SGW-U 12 that transmits/receives user plane data. The SGW-C 30 is a common SGW-C used to control a plurality of PDN connections.” And p. 36, “Further, the MME 44 notifies the SGW-C 30 that there are the co-located SGW-U and the PGW-U.” “Further, the SGW-C 30 can select the SGW-U 12 and the PGW-U 14 used for the first PDN connection, and select the SGW-U 22 and the PGW-U 24 used for the second PDN connection. Note that the SGW-C 30 selects the co-located SGW-U and the PGW for both of the first and second PDN connections.”); 
the access gateway configured to receive control signals having the AGW ID from the GW CP, and in response, exchange user data with the access point and exchange the user data with the external gateway to serve the UE (p. 36, “In this way, it is possible to use the co-located SGW-U and the PGW-U for both of the first and second PDN connections” … Also, p. 48, “The PGW-U 14 connects to the PDN 1. The PGW-U 14 transmits user plane data related to the communication terminal 36 between the PGW-U 14 and the PDN 1.” And p. 50, “The SGW-U 22 relays user plane data transmitted between the PGW-U 24 and the base station 34.”); and 
the co-located external gateway configured to receive additional control signals having the EGW ID from the GW CP (p. 35, “The SGW-C 30 is a common SGW-C used to control a plurality of PDN connections.” And p. 56, “The control apparatus 32 transmits instruction information to the SGW-C 30. The instruction information instructs to select, when the control apparatus 32 establishes, for example, a connection for which an APN associated with the PDN 1 is designated, the gateway apparatus 10, in which the SGW-U and the PGW-U are formed as an integrated apparatus”), and 
in response, exchange the user data with the access gateway and exchange the user data with an external gateway to serve the UE (Kuroda generates the signaling for the setup of the PDN connections based on a create session request and the PDN connections are between the access gateway and the external system to access the external network. See p. 3, “The PGW is a gateway connected to an external network and is disposed for each service to be provided (for each APN (Access Point Name)).” Also p. 43, “The PDNs 1 and 2 are packet networks located outside the core network.” And p. 48, “The PGW-U 14 connects to the PDN 1. The PGW-U 14 transmits user plane data related to the communication terminal 36 between the PGW-U 14 and the PDN 1.” See p. 50, “The PGW-U 24 connects to the PDN 2. The PGW-U 24 transmits user plane data related to the communication terminal 36 between the PGW-U 24 and the PDN 2.”). Kuroda does not specifically teach the destination of the external connection is an external system. However, in the same field of endeavor, Soliman taught a destination is an application service (page 1, lines 7-11; “For devices communicating to application servers in the Internet, traffic needs to traverse the large mobile network core, pass through transit networks and arrive at the application at the other end.”). It would have been obvious to one of ordinary skill in the art before the effective filing date to the claimed invention to modify Kuroda to substitute an application service from Soliman for the external destination from Kuroda as an equivalent substitution for the destination that is requested. The motivation would have been to provide access to services on an Internet Protocol (IP) network.
Claim 1 recites steps of a method similar to the functionality of the network of claim 11 above. Claim 1 is rejected on the same rationale.

Regarding dependent claim 12, Kuroda-Soliman taught the wireless communication network of claim 11 as cited above. Kuroda does not specifically teach wherein the access gateway and the co- located external gateway are configured to exchange the user data for a Local Break-Out (LBO) service to serve the UE. However, in the same field of endeavor, Soliman taught wherein the access gateway and the co- located external gateway are configured to exchange the user data for a Local Break-Out (LBO) service to serve the UE (page 7, lines 14-20; “The serving gateway is a standard 3GPP server and the acronym SGW is normally used. In this case it is called SGW-LBO where LBO stands for Local Break Out. The SGW-LBO is an enhanced 3GPP standard compliant SGW which has the capability of selectively steering the traffic locally according to policies that are provisioned.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kuroda to substitute offloading LBO from Soliman for the connection to internet services from Kuroda to divert traffic internet traffic for better traffic management. The motivation would have been to improve network performance associated with communication with internet service providers.
Claim 2 recites steps of a method similar to the functionality of the network of claim 12 above. Claim 2 is rejected on the same rationale.

Regarding dependent claim 14, Kuroda-Soliman taught the wireless communication network of claim 11, wherein the access gateway comprises a User Plane Function (UPF) (Kuroda, the user plane and control plane functions are separated. See p, 47, “The gateway apparatus 10 is an apparatus in which the SGW-U (the user plane SGW) 12 and the PGW-U (the user plane PGW) 14 are formed as an integrated apparatus (i.e., as a Collocated Gateway).”). 
Claim 4 recites steps of a method similar to the functionality of the network of claim 14 above. Claim 4 is rejected on the same rationale.

Regarding dependent claim 15, Kuroda-Soliman taught the wireless communication network of claim 11, wherein the co-located external gateway comprises a User Plane Function (UPF) (Kuroda, the user plane and control plane functions are separated. See p, 47, “The gateway apparatus 10 is an apparatus in which the SGW-U (the user plane SGW) 12 and the PGW-U (the user plane PGW) 14 are formed as an integrated apparatus (i.e., as a Collocated Gateway).”). 
Claim 5 recites steps of a method similar to the functionality of the network of claim 15 above. Claim 5 is rejected on the same rationale.

Regarding dependent claim 16, Kuroda-Soliman taught the wireless communication network of claim 11 as cited above. Kuroda does not specifically teach wherein: the access gateway comprises a User Plane Function (UPF); and the co-located external gateway comprises another UPF. However, in the same field of endeavor, Soliman taught wherein: the access gateway comprises a User Plane Function (UPF) (page 7, lines 14-20; “The serving gateway is a standard 3GPP server and the acronym SGW is normally used. In this case it is called SGW-LBO where LBO stands for Local Break Out. The SGW-LBO is an enhanced 3GPP standard compliant SGW which has the capability of selectively steering the traffic locally according to policies that are provisioned.”); and the co-located external gateway comprises another UPF (page 17, line 35 – page 18, line 1-4; “..[T]he SGW-LBO generates records containing the traffic usage for local breakout on a per customer basis. The traffic records generated would be used by the PGW, added to the non-breakout traffic usage to obtain accurate information about the user's data usage.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kuroda to substitute user plane functions from Soliman for the separation of control plane and user plane from Kuroda to provide further processing of the user plane data.  The motivation would have been improve performance by providing further essential functions before 
Claim 6 recites steps of a method similar to the functionality of the network of claim 16 above. Claim 6 is rejected on the same rationale.

Regarding dependent claim 17, Kuroda-Soliman taught the wireless communication network of claim 11 as cited above. Kuroda does not specifically teach wherein: the access gateway comprises a System Architecture Evolution (SAE) gateway (page 21, lines 27-28; “SAE-GW System Architecture Evolution Gateway. The SAE-GW includes both S-GW and P-GW”); and the co-located external gateway comprises the SAE gateway (page 21, lines 27-28; “SAE-GW System Architecture Evolution Gateway. The SAE-GW includes both S-GW and P-GW”). However, in the same field of endeavor, Soliman taught the access gateway comprises a System Architecture Evolution (SAE) gateway; and the co-located external gateway comprises the SAE gateway.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kuroda to substitute SAE gateway from Soliman for the co-located access gateway and external gateway from Kuroda to provide further support for 5G. The motivation would have to expand and upgrade utility to 5G architectures.
Claim 7 recites steps of a method similar to the functionality of the network of claim 17 above. Claim 7 is rejected on the same rationale.

Claim(s) 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuroda and Soliman as applied to claims claim 1 and 11 above, and further in view of  Synnergren et al., US 20150208305 A1 (hereafter referred to as Synnergren).
Regarding dependent claim 13, Kuroda-Soliman taught the wireless communication network of claim 11 as cited above. Kuroda-Soliman taught wherein the access gateway and the co- located external gateway are configured to exchange the user data for a low-latency data service to serve the UE. However, in the same field of endeavor, Synnergren taught wherein the access gateway and the co- located external gateway are configured to exchange the user data for a low-latency data service to serve the UE (p. 41, “If the gateway node is co-located with the access node and the AS platform, RAN information available at the access node and optionally also CN information available at the gateway node may be obtained at the access node to which the UE is connected.” The co-located access node and gateway node supports “an application service with low latency requirements”.). It would have been obvious to one of ordinary skill in the art at the time before the effective filing date to modify Kuroda-Soliman to substitute supporting low latency application services from Synnergren for the services from Kuroda-Soliman to improve effectiveness and provide robust network systems.
Claim 3 recites steps of a method similar to the functionality of the network of claim 13 above. Claim 3 is rejected on the same rationale.

Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuroda-Soliman as applied to claims 1 and 11 above, and further in view of  Zhu et al., US 2021/0195507 A1 (hereafter referred to as Zhu).
Regarding dependent claim 18, Kuroda-Soliman taught the wireless communication network of claim 11 as cited above. However, in the same field of endeavor, Kuroda-Soliman taught wherein the access point that wirelessly serves the UE comprises a New Radio (NR) gNodeB. However, in the same field of endeavor, Zhu taught wherein the access point that wirelessly serves the UE comprises a New Radio (NR) gNodeB (p. 7, “In 5G scenarios in 3GPP NR & Next Generation Core (NG Core) so-called options 3, 3a, 3x, c.f. FIG. 4, are known as deployment options for 5G where NR can serve as the secondary RAT (Radio Access Technology) to LTE.” “… for option 3a, it can be anchored on both LTE eNodeB (corresponding to ng-eNB) and NR GNodeB (gNB); for option 3x, it is always anchored on NR GNodeB (gNB).”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kuroda-Soliman to substitute NR gNodeB from Shu for the eNB from Kuroda-Soliman expand network access to 5G systems and thereby expand utility for mobile devices accessing 5G.
Claim 8 recites steps of a method similar to the functionality of the network of claim 18 above. Claim 8 is rejected on the same rationale.

Claim(s) 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuroda and Soliman as applied to claims 1 and 11 above, and further in view of Stammers et al., US 2018/0109632 A1 (hereafter referred to Stammers).
Regarding dependent claim 19, Kuroda-Soliman taught the wireless communication network of claim 11 as cited above. However, Kuroda-Soliman does not specifically teach wherein the access point that wirelessly serves the UE comprises an Institute of Electrical and Electronic Engineers 802.11 (WIFI) access node. However, in the same field of endeavor, Stammers taught the access point that wirelessly serves the UE comprises an Institute of Electrical and Electronic Engineers 802.11 (WIFI) access node (The UE requests a connection from an APN, see p. 71. Also see p. 79, “A communication interface may send and receive data and/or signals according to any suitable standard such as … IEEE 802.11 standard, or other suitable wireline or wireless standard.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kuroda-Soliman to substitute 802.11 standard from Stammers for the wireless access from Kuroda-Soliman to expand access to features and aspects of a standard wireless communication scheme.
Claim 9 recites steps of a method similar to the functionality of the network of claim 19 above. Claim 9 is rejected on the same rationale.

Claim(s) 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuroda and Soliman as applied to claims 1 and 11 above, and further in view of Sergeev et al., US 2013/0316715 A1 (hereafter referred to as Sergeev).
Regarding dependent claim 20, Kuroda-Soliman taught the wireless communication network of claim 11 as cited above. Kuroda-Soliman does not specifically teach wherein the access gateway and the co- located external gateway are less than 1000 feet from one another. However, in the same field of endeavor, Sergeev taught wherein the access gateway and the co- located external gateway are less than 1000 feet from one another (p. 17, “The term ‘collocated’ as used … where two entities share the same physical location …” The same physical location is less than 1000 feet.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kuroda-Soliman to substitute collocation less than 1000 feet from Sergeev for the collocated from Kuroda-Soliman to implement an equivalent distance within the definition of collocation.
Claim 10 recites steps of a method similar to the functionality of the network of claim 20 above. Claim 10 is rejected on the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892 for other pertinent prior art references made of record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICE L WINDER whose telephone number is (571)272-3935. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patrice L Winder/Primary Examiner, Art Unit 2452